UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Commission file number: 000-51765 Bay National Corporation (Exact name of registrant as specified in its charter) Maryland 52-2176710 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2328 West Joppa Road, Lutherville, MD 21093 (Address of principal executive offices, Zip Code) (410) 494-2580 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 (§232.405 of this chapter) of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: At May 10, 2010, the issuer had 2,154,901 shares of Common Stock outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements BAY NATIONAL CORPORATION CONSOLIDATED BALANCE SHEETS As of March 31, 2010 and December 31, 2009 March 31, December 31, ASSETS (unaudited) Cash and due from banks $ $ Federal funds sold and other overnight investments Investment securities available for sale (AFS) - at fair value Federal Reserve and Federal Home Loan Bank Stock Loans held for sale Loans, net of unearned fees Total Loans Less: Allowance for credit losses (8,927,000 ) (9,760,000 ) Loans, net Other real estate owned, net Premises and equipment, net Investment in bank owned life insurance Income taxes receivable Accrued interest receivable and other assets Total Assets $ $ LIABILITIES Non-interest-bearing deposits $ $ Interest-bearing deposits Total deposits Subordinated debt Accrued expenses and other liabilities Total Liabilities STOCKHOLDERS' DEFICIT Common stock - $.01 par value, authorized: 20,000,000 shares authorized, 2,154,301 issued and outstanding as of March 31, 2010 and December 31, 2009: Additional paid in capital Accumulated deficit (21,797,797 ) (19,024,608 ) Accumulated other comprehensive income Total Stockholders' Deficit (3,600,693 ) (992,323 ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to consolidated financial statements. BAY NATIONAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS For the three month periods ended March 31, 2010 and 2009 (Unaudited) INTEREST INCOME: Interest and fees on loans $ $ Interest on federal funds sold and other overnight investments Taxable interest and dividends on investment securities - Total interest income INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings - Interest on subordinated debt Total interest expense Net interest income Provision for credit losses Net interest (loss) income after provision for credit losses ) NON-INTEREST INCOME: Service charges on deposit accounts Gain on sale of mortgage loans Increase in cash surrender value of bank owned life insurance Gain (loss) on sale of OREO Properties (80,226 ) Gain (loss) on disposal of furniture & equipment 53 (18,527 ) Other income Total non-interest income NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy expenses, net Furniture and equipment expenses Legal and professional fees Data and item processing Outsourcing costs Advertising and marketing related expenses Provision for losses on other real estate owned FDIC Loan collection costs Other expenses Total non-interest expenses Loss before income tax benefit ) (1,468,328 ) Income tax benefit - (584,197 ) NET LOSS $ ) $ ) Per Share Data: Net Loss (basic) $ ) $ ) Net Loss (diluted) $ ) $ ) Weighted Average shares outstanding (basic) Effect of Dilution – Stock options and Restricted shares - - Weighted Average shares outstanding (diluted) See accompanying notes to consolidated financial statements. 2 BAY NATIONAL CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY For the three months ended March 31, 2010 and 2009 (Unaudited) Common Stock Additional Paid in Capital Accumulated Deficit Accumulated Other Comprehensive Income Total Stockholders’ Deficit Balances at January 1, 2010 $ $ $ ) $ $
